Citation Nr: 1533824	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-22 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active duty for training from January 1996 to March 1996 and had active service from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Boise, Idaho.  In that decision, the RO denied entitlement to service connection for bipolar disorder (claimed as PTSD).  The Board has re-characterized the issue as set forth above so as to consider alternative current diagnoses within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in July 2014 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that bipolar disorder and depression pre-existed service and was not permanently aggravated during any period of service.

2.  The preponderance of the evidence does not show that the Veteran meets the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disability, to include bipolar disorder, depression, and PTSD, have not been met.  38 U.S.C.A. §§ 1110 , 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in April 2010, July 2010, and January 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board further observes that this case was remanded in July 2014 in order to obtain an addendum medical opinion so as to assess the etiology of his asserted psychiatric disorder.  Thereafter, a VA examination report dated in August 2014 was associated with the claims file.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2014). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends he currently has a psychiatric disorder, to include bipolar disorder, depression, and PTSD, as a result of his period of active service, to include stressors associated with his asserted PTSD.
When examined at entry into service in April 1994, no pertinent disability was noted.  There were no findings or complaints of psychiatric disability during the period of active duty for training in 1996.  The Veteran did not have an additional examination at entry to his period of active duty in 2004.  A service treatment record dated in December 2004 shows that the Veteran reported experiencing symptoms associated with depression.  During the Veteran's June 2013 Board hearing, the Veteran and his representative acknowledge that he had problems with depression and mood swings prior to service but maintain that service connection is warranted because the disability was aggravated during, or as a consequence of, service.

The law provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2014).  Here, VA cannot presume that, at service entry, the Veteran was not sound with respect to his psychiatric disorder.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now provides that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.  See 70 Fed. Reg. 23,027, 23,029 (2005).

Private and VA examiners have repeatedly diagnosed the Veteran as having bipolar disorder and depression (see July 2009 Dr. Cantone treatment record, September 2009 Dr. Robinson treatment record, January 2010 St. Alphonsus treatment record, and September 2010 VA examination report).  The September 2010 VA PTSD examination report concluded that "it is at least as likely as not that his bipolar disorder was not a result of military service."  The wording of the opinion did not cite to the correct legal standard for determining service connection and did not include a sufficient explanation for the conclusion drawn.  See Nieves-Rodriguez v Peake 22 Vet. App. 295,301 (2008) (an examination report must contain clear conclusions and supporting data, as well as 'a reasoned medical explanation' connecting the data and conclusions).  It is afforded little probative weight.  

In an August 2014 VA examination report, the examiner diagnosed bipolar disorder.  It was concluded that the depression/bipolar disorder clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner reviewed the record and noted that post-deployment in November 2005, the Veteran indicated that his health was the same or got better during deployment.  He stated that he did not see anyone wounded or killed and was not engaged in direct combat.  There were no positive responses on depression and PTSD screening.  The private treatment records in 2009 did not mention service as the source of his psychiatric problems and a July 2009 entry noted that the Veteran did not have any traumatic experiences during his 2004/2005 deployment.  

The 2014 VA examiner explained that there was no objective evidence of worsening of a pre-existing condition of bipolar disorder/depression, and that there was no evidence that the condition permanently worsened or was permanently aggravated beyond its natural progression by any in service event i.e. as a result of service.  The examiner noted that the private medical records as well as VA psychiatric treatment records were reviewed, and there was no evidence in the record of any treatment for bipolar disorder during the year post deployment to Iraq or during his deployment time in Iraq.  The Veteran was said to clearly manifest psychiatric problems prior to enlisting in the National Guard with a documented history of psychiatric treatment for depression at age 12 and 13 which was not revealed on his enlistment physical.  The private medical treatment record did indicate clearly the existence of a pre-existing psychiatric disorder that began in early adolescence.

The record clearly shows that the Veteran had depression/bipolar disorder prior to his enlistment examination in 1994.  There is no record of treatment or indication that psychiatric problems surfaced during the period of active duty for training in 1996 and the Veteran does not claim that psychiatric disability increased in severity during that brief period of service.  Though there is no showing of an examination prior to the period of service from 2004 to 2005, service connection for psychiatric disability is not warranted for this period, even if the presumption of soundness is applied.  "[T]he statute requires that there be an examination prior to entry into the period of service on which the claim is based . . . See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)))."  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

The Veteran was seen for depression in service, but the 2014 VA examiner pointed out that there was no showing of an increase in pathology during active duty.  By the Veteran's own assessment post-deployment, he was in as good health as prior to his deployment.  The examiner reviewed the overall record and concluded that there was no increase in the severity of the pre-existing depression/bipolar disorder in service.  Thus, consistent with the Veteran's statements, the medical evidence clearly and unmistakably shows that his psychiatric disorder, to include bipolar disorder and depression existed prior to service and was not aggravated in service.  

The August 2014 VA examiner concluded that the Veteran's pre-existing psychiatric disorder was not aggravated beyond its natural progression by an in-service event, injury or illness.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's claims file, and supported by detailed rationale. Accordingly, the opinion is found to carry significant weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

As noted, a claim cannot be limited only one diagnosis, but "must rather be considered a claim for any mental disability that may be reasonably encompassed." See Clemons, 23 Vet. App. at 5.  Essentially, a Veteran does not file a claim to receive benefits only for a particular acquired psychiatric disorder, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran. 

In the present matter, the claims file also documents intermittent assessments of PTSD.  However, the Veteran does not have a confirmed DSM-IV diagnosis of PTSD.  Review of the record reflects that while the Veteran's reported stressors meet the DSM-IV criteria, he did not report psychiatric symptoms that meet the DSM-IV criteria for a diagnosis of PTSD (see September 2010 VA examination report and August 2014 Addendum).  As the post-service assessments do not meet the DSM-IV criteria for a diagnosis of PTSD, the Board finds that the preponderance of the evidence is against the claim of service connection for PTSD, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 

The Board acknowledges the Veteran's contentions that his disorder is manifested as a result of his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe the onset of his symptoms, his opinion is outweighed by the competent medical evidence as set forth above that outweighs the Veteran's contentions.  While the Veteran is competent to claim that he has PTSD symptoms and that his depressive symptoms increased in severity during a period of service, he is not competent to diagnose PTSD or any other psychiatric disability and his opinion regarding the aggravation of psychiatric disability in service is contradicted by contemporaneous statements made by him that his health did not deteriorate in service and the opinion by the 2014 VA examiner whose professional opinion is more probative.  

 In sum, service connection for an acquired psychiatric disability, to include bipolar disorder, depression, and PTSD, is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine (where applicable). However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER


Service connection for a psychiatric disorder, to include bipolar disorder, depression, and PTSD, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


